Citation Nr: 1817004	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  12-01 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.

2. Entitlement to a compensable rating for a left varicocele.

3. Entitlement to a rating in excess of 10 percent disabling from December 8, 2009 for scar, residuals of a stab wound to the right chest.

4. Entitlement to a rating in excess of 10 percent disabling from December 8, 2009, to January 26, 2016, and in excess of 20 percent disabling thereafter for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and E.G., an interpreter


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1975 to February 1978 and from June 1979 to May 1983. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico which denied the issues on appeal.

In October 2014, the Board remanded the Veteran's case to the RO to comply with his request for a Board hearing.

In June 2015, the Veteran testified during a hearing before a Veterans Law Judge that was conducted by video conference.  His representative was not present and the Veteran stated that he wished to testify without representation.  A transcript is of record.

In December 2015, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the December 2015 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2018, the Veteran was notified that the judge who conducted his June 2015 hearing had retired from the Board, and was given the opportunity for another hearing.  In correspondence received later that month, the Veteran declined another hearing. 


FINDINGS OF FACT

1. During the entire appeal period, audiometric testing has revealed no worse than Level I hearing acuity in the Veteran's left and right ears.

2. The Veteran experiences chronic testicular pain during sexual intercourse and when lifting heavy objects but does not experience atrophy of both testes.

3. During the entire appeal period, The Veteran's right chest scar has been superficial but painful, covering an area less than 144 square inches. 

4. Prior to January 26, 2016, the Veteran's hemorrhoids manifested as painful with recurrent episodes of swelling and bleeding.

5. From January 26, 2016, the Veteran's hemorrhoids manifested with recurrent bleeding and an anal fissure but no occasional involuntary bowel movements, necessitating wearing of pad. 


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017)

2. The criteria for a compensable rating for left varicocele are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.115b, DC 7523 (2017).

3. The criteria for a disability rating of 10 percent, but no higher, for the Veteran's service-connected chest scar have been met for the entire appeal period.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DC 7805 (2017).

4. The criteria for a disability rating in excess of 10 percent, for the Veteran's service-connected hemorrhoids, prior to January 26, 2016, are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DC 7336 (2017).

5. The criteria for a disability rating in excess of 20 percent, for the Veteran's service-connected hemorrhoids, following January 26, 2016, are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DCs 7332, 7336 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A. Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is more severe than is contemplated by a noncompensable rating.  Following a review of the evidence of record, the Board finds that a compensable rating for bilateral hearing loss is not warranted. 

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under DC 6100.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 (h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIa, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  Under 38 C.F.R. § 4.86, an exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

The Veteran filed his claim for an increased rating for bilateral hearing loss in December 2009.

In an August 2009 Private Hearing Evaluation Report from the Sears Hearing Aid Center, the examiner diagnosed the Veteran with mild to deep sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear with good hearing discrimination in both ears.

The Veteran underwent a VA audiological examination in March 2010, which revealed the following puretone thresholds, in decibels, as follows:




HERTZ



500 
1000
2000
3000
4000
RIGHT
15
15
15
60
80









HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
35
65







The puretone threshold average was 43 in the right ear and 30 in the left ear Maryland CNC Test revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  The examiner certified that the use of the Veteran's speech discrimination scores was appropriate.  Based on Table VI the Veteran's audiometric test results equate to Level I hearing in the right ear and Level I hearing in the left, to combine for a noncompensable rating.  38 C.F.R. § 4.85. 

In June 2015, the Veteran testified at a Board videoconference hearing.  He testified that his hearing has gotten worse and that he has difficulty understanding what people are saying along with ringing in his ears.

In January 2016, the Veteran attended a Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) examination which revealed the following puretone thresholds, in decibels, as follows:
 



HERTZ



500 
1000
2000
3000
4000
RIGHT
25
20
10
60
75









HERTZ



500
1000
2000
3000
4000
LEFT
20
25
20
60
70







The puretone threshold average was 41 in the right ear and 44 in the left ear Maryland CNC Test revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  The examiner certified that the use of the Veteran's speech discrimination scores was appropriate.  Based on Table VI the Veteran's audiometric test results equate to Level I hearing in the right ear and Level I hearing in the left, to combine for a noncompensable rating.  38 C.F.R. § 4.85. The examiner noted bilateral abnormal ipsilateral acoustic reflexes and bilateral abnormal contralateral acoustic reflexes.  Further, the examiner diagnosed bilateral sensorineural hearing loss.
In a June 2017 Appellate brief, the Veteran's representative argued abnormal ipsilateral acoustic reflexes suggested hearing impairment that was not reflected in standard testing and submitted links to supporting medical documentation

In response to this contention, the Board requested an expert opinion in September 2017.  Subsequently the Board received a response in December 2017.  The examiner, an Otolaryngologist, opined in pertinent part, that "In this case, one would expect that with the presence of thresholds in either the severe or profound sensorineural hearing loss range in the stimulated ear, acoustic reflexes would be absent secondary to insufficient stimulation.  Given pure tone thresholds for this patient previously measured up to severe range (and do not show other pathologies like bilateral conductive loss or auditory neuropathy), the absence of reflexes does not suggest impaired hearing that is more severe than what is reflected in the pure tone audiogram."  Further, he opined that it is not possible to estimate the impact on hearing acuity under VA rating criteria; i.e. the Roman numeral equivalents in 38 C.F.R. 4.85 or the percentage of likely hearing loss.  His rationale was "This reflex can assist in localizing hearing pathology as indicated previously, but confers no additional hearing loss above the pure tone thresholds on the audiogram.  Put simply, there is no veracity to the argument that abnormal reflexes confer any additional hearing loss outside of pure tone averages and speech reception that would result in a compensable rating."

Based on the available evidence of record, the Board finds that at no point during the appeal has the Veteran's hearing manifested to a compensable level.  As such, the Veteran is not entitled to a compensable rating for his bilateral hearing loss at any point during this appeal.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  Further, while the Board notes the Veteran's representative contentions, the Board finds the September 2017 medical opinion highly probative and supports a finding that abnormal ipsilateral acoustic reflexes do not contribute to additional hearing impairment.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Left Varicocele

The Veteran contends that his left varicocele disability is worsening.  Following a review of the evidence of record, the Board finds that an increased rating for left varicocele is not warranted. 

The Veteran's service-connected left varicocele is currently assigned a noncompensable rating under DC 7523.  In rating a disability that is not listed in the Ratings Schedule, it is permissible to rate that disability under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under DC 7523, complete atrophy of one testis warrants a noncompensable evaluation, and complete atrophy of both testes warrants a 20 percent evaluation.  38 C.F.R. § 4.115b, DC 7523.

Extensive VA treatment records are silent for diagnosis or treatment for testes atrophy for the Veteran; however, multiple records indicate chronic pain associated with the left testicle.

In a March 2010 Genitourinary VA examination, the Veteran was diagnosed with a left varicocele and the examiner indicated a normal testicle exam. 

In a January 2016 Male Reproductive System Conditions DBQ, the Veteran was diagnosed with erectile dysfunction, chronic epididymitis, chronic epididymo-orchitis, and left varicocele.  The examiner noted that a left varicocele is palpated 

and tender.  Further, the examiner noted that the left varicocele has not grown in size but is causing chronic pain that is more prominent when he has sexual intercourse or carries heavy objects and that there was no atrophy of the testicles. 

Based on the available evidence of record, the Board finds that at no point during the appeal has the Veteran manifested atrophy of both testes.  As such, the Veteran is not entitled to a compensable rating for his left varicocele at any point during this appeal under Diagnostic Code 7583.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2017). The evaluation of the same disability under various diagnoses is to be avoided. Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14 (2017). A claimant may not be compensated twice for the same symptomatology as such a result would over compensate the claimant for the actual impairment of his earning capacity. Brady v. Brown, 4 Vet. App. 203 (1993). Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping. See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2017).  

Here, the Board finds that a compensable rating is appropriate in view of the evidence of persistent testicular pain, not contemplated in the Diagnostic Code 7578 criteria nor in the current 10 percent rating for epididymitis under Diagnostic Code 7525 which considers intermittent medical management without specific reference to pain and the associated limitation of activities experienced by the Veteran.  Therefore, the Board finds that a 10 percent rating by analogy is warranted.  In selecting the analogous Code, the Board seeks to assign a rating that addresses only pain arising from a physical injury.  The most appropriate is Diagnostic Code 7804 that assigns a 10 percent rating for a painful scar.  Even though the varicocele is not a skin deficit, the analogous criteria does address surface pain caused by residuals of traumatic injury and does not overlap with the rating for epididymitis which does not address pain.  

The Board has considered the application of other diagnostic codes.  However, the medical evidence does not show that the Veteran's service-connected disability has manifested functional impairment or other manifestations that would warrant application of another diagnostic code.  38 C.F.R. § 4.115 (b) (2017).  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Scar, residuals of a stab wound to the right chest

The Veteran contends that his scar disability is more severe than is contemplated by the current rating.  Following a review of the evidence of record, the Board finds that a rating in excess of 10 percent disabling for scars is not warranted for the entire appeal period. 

The Veteran's service-connected scar is currently assigned a 10 percent rating under DC 7804.

According to DC 7805, which applies to other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804, VA is to evaluate any disabling effect(s) not considered in a rating provided under such DCs under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805 (2017).

As an initial matter, the Board notes that DC 7800 pertains to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  The Veteran's scar is located on his right chest, as such; DC 7800 is not applicable for rating purposes.

DC 7801 applies to burn scars or scars due to other causes, not of the head, face, or neck that are deep and nonlinear.  38 C.F.R. § 4.118, DC 7801.  A deep scar is one that is associated with underlying soft tissue damage.  Id. at Note 1.

DC 7802 pertains to burn scars or scars due to other causes, not of the head, face, or neck that are superficial and nonlinear.  38 C.F.R. § 4.118, DC 7802.  A superficial scar is one that is not associated with underlying soft tissue damage.  Id. at Note 1.

Pursuant to DC 7804, which applies to unstable or painful scars, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note 1.  If one or more scars are both unstable and painful, VA is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note 2.  Additionally, scars that are evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804 when applicable.  Id. at Note 3.

In March 2010, the Veteran attended a VA scars examination.  The examiner noted right pectoral scar.  The Veteran stated that the stab wound always bothers him and describes an on and off prickling sensation.  Upon examination, the examiner noted the scar was 0.5centimeters wide and 2.5 centimeters long.  The scar was not painful, no signs of skin breakdown, superficial, no inflammation, no edema, no keloid formation, and no other disabling effects. 

In a February 2015 translated medical statement, Dr. J.R stated that the Veteran has been his patient since 1997 and suffers from, in pertinent part, a "stinging injury in the right side of the chest."

In his June 2015 Board videoconference hearing, the Veteran testified that his scar has disfigured his chest and he has weakness there when the climate changes.

In January 2016, the Veteran attended a Scars/Disfigurement DBQ.  The examiner diagnosed scar on right chest, residuals of stab wound.  The Veteran stated that when he carries something heavy, he feels a painful tightening at the scar.  Upon examination, the examiner noted that the scar was not unstable, with frequent loss of covering of skin; not due to burns.  Further, the examiner noted that the scar was painful.

Based on the available evidence of record, the Board finds that at no point during the appeal period did the Veteran suffer from a deep scar associated with underlying tissue damage.  As there is no competent evidence that the Veteran suffers from a deep scar, a compensable rating is not warranted under DC 7801.

Further, the Board finds that at no point during the appeal period did the Veteran suffer from a nonlinear, superficial scar greater than 144 square inches.  Indeed, consistent records have shown that the Veteran's scar .5centimeters wide and 2.5 centimeters long.  As there is no competent evidence that the Veteran suffers from a nonlinear, superficial scar greater than 144 square inches, a compensable rating is not warranted under DC 7802.

Finally, the Board finds that at no point during the appeal period did the Veteran suffer from three or four painful or unstable scars.  Indeed, the record has consistently shown that the Veteran suffers from one painful scar.  As there is no competent evidence that the Veteran suffers from three or four painful or unstable scars, a rating in excess of 10 percent disabling is not warranted under DC 7804.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D. Hemorrhoids

The Veteran contends that his hemorrhoids disability is more severe than is contemplated by the current staged ratings.  Following a review of the evidence of record, the Board finds that a rating in excess of 10 percent disabling from December 8, 2009, to January 26, 2016, and in excess of 20 percent disabling thereafter is not warranted.

The Veteran's hemorrhoids are currently evaluated under DC 7336.  Under this DC, hemorrhoids, external or internal, are assigned a maximum 20 percent rating when manifested by persistent bleeding and with secondary anemia, or with fissures.  When hemorrhoids are large or thrombotic, irreducible with excessive redundant tissue, and evidence frequent recurrences, a 10 percent rating is assigned.  Id.  A 0 percent rating is assigned when there are mild or moderate symptoms.  Id.

Another diagnostic code for consideration in this case, as set forth below, is DC 7332 (impairment of sphincter control).  Under this DC, a 10 percent rating is warranted for constant slight or occasional moderate leakage, and a 30 percent rating is warranted for occasional involuntary bowel movements necessitating the wearing of a pad.

In a December 2009 private medical note, Dr. A.V. notes the Veteran has a history of external hemorrhoids with pain. 

In March 2010, the Veteran attended a Rectum and Anus VA examination.  He stated that he has on and off hemorrhoid pain, itching, burning sensation, and sometimes notices bleeding.  Further, current symptoms were noted as anal itching, burning, difficulty passing stool, and pain.  There is no history of fecal incontinence or perianal discharge. 

A May 2010 VA Surgery Consult contains notations of a long standing history of hemorrhoid problem with recurrent episodes of swelling and bleeding. 

An August 2011 VA treatment assessment notes hemorrhoids with occasional bleeding.

A December 2012 VA treatment record notes stable hemorrhoids that are not bleeding.

In a June 2015 Board hearing, the Veteran testified that he suffers from constipation and he notices blood after wiping himself. 

In January 2016, the Veteran attended a Rectum and Anus Conditions Disability Benefits Questionnaire (DBQ).  The Veteran notes that he has recurrent bleeding, anal discomfort due to fissures, and also occasional episodes of fecal incontinence.  He further states that when diarrhea occurs it has happened in an urgent way and when he does not reach the toilet on time, has had incontinence.  Upon examination, the examiner noted no external hemorrhoids and one anal fissure.  Further, he noted the anal sphincter tone as normal.

Based on the available evidence of record, the Board finds that previous to January 26, 2016, the Veteran did not suffer from persistent bleeding and with secondary anemia, or with fissures.  Indeed, while the evidence does note bleeding, there is no evidence that this bleeding was found to be persistent.  In addition, the record is silent during this period for any indication that the Veteran suffered from anal fissures.  As there is no competent evidence of record prior to January 26, 2016, that the Veteran suffered from persistent bleeding and with secondary anemia, or with fissures, a rating in excess of 10 percent disabling is not warranted for this appeal period.  DC 7336

With respect to a rating under DC 7336 in excess of 20 percent for the period from January 26, 2016, no such rating is available as the highest assignable rating under DC 7336 is 20 percent.

Further, the Board considered the application of DC 7332 and notes that the evidence of record for the appeal period is silent for any indication that the Veteran suffered from occasional involuntary bowel movements, necessitating wearing of pad, as required for a 30 percent disabling rating.  DC 7332.

In reaching these decisions, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to an analogous rating of 10 percent, but not higher, is granted for a painful left varicocele for the entire period of the appeal.

Entitlement to a rating in excess of 10 percent disabling for scar, residuals of a stab wound to the right chest, is denied.

Entitlement to a rating in excess of 10 percent disabling from December 8, 2009, to January 26, 2016, and in excess of 20 percent disabling thereafter for hemorrhoids is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


